DETAILED ACTION
Status of the Application
1.	Claims 1 – 20 are pending and are under examination in this action.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 – 3, 8 – 9, 13 – 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (U.S. Pub. 2010/0302179) in view of Aurongzeb et al. (U.S. Pub. 2017/0115691).
Regarding claim 1, Ahn teaches: a method, applied to an electronic device having a foldable touchscreen, wherein the touchscreen comprises a first area and a second area (FIGS. 1, 3B; paragraphs [0075] – [0077]; mobile terminal 100 has a display 151 having a first touch screen 151a [first area] and a second touch screen 151b [second area].  Mobile terminal 100 transitions between a folded state and an open state where the touch screens 151a/151b fold relative to one another), and wherein the method comprises:
displaying a first interface in the first area while the second area is in an off state (FIGS. 5 – 8A; paragraphs [0088], [0098], [0099], [0102], [0115]; when mobile terminal 100 is in a folded / closed configuration, first touch screen 151a is active / on and second touch screen 151b is inactive / off.  In this configuration, first touch screen 151a may display a list of information items in step s610 and particular information associated with a selected information item in step 630.  Everything displayed in first touch screen 151a, such as that illustrated in FIGS. 7, 8A, etc., is part of the “first interface”);
displaying content in the first interface (FIG. 8A; paragraphs [0102], [0115]; the list of information items and the particular information associated with a selected information item are “content” that is displayed on first touch screen 151a); and
turning on the second area and displaying a second interface in the second area (FIGS. 5, 6, 9A, 10A; paragraphs [0135]; when the mobile terminal 100 is manipulated to an open configuration in step s640, second touch screen 151b is activated / turned on.  Once second touch screen 151b is activated, at least some of the content from first touch screen 151a is moved to be displayed on second touch screen 151b),
wherein the second interface is associated with the content (FIGS. 7, 9A, 10A, 12, 13A; paragraphs [0135]; as set forth above, the content displayed on second touch screen may be the same as at least some of the content moved from first touch screen 151a).
Ahn fails to explicitly disclose: detecting a first operation in the first interface; and in response to the first operation, turning on the second area.
However, in a related field of endeavor, Aurongzeb discloses a foldable touch display where portions of the touch display may be selectively deactivated or disabled (Abstract).
With regard to claim 1, Aurongzeb teaches: detecting a first operation in the first interface; and in response to the first operation, turning on the second area (FIG. 3; paragraph [0038]; when only touch display element 204-2 is active, a user may touch [first operation] a button or virtual user input element [first interface] displayed thereon to activate display touch element 204-1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ahn and Aurongzeb to yield predictable results.  More specifically, the teachings of a foldable touch display device where only a first touch display is active / on and displaying content in a closed configuration and where the second touch display is active / on and displaying at least some of the content in an open configuration, as taught by Ahn, are known.  Additionally, the teachings of a foldable touch display device having a first configuration where only a first display section is active / on and displaying an object that when selected by a touch input of the user causes a second display section to active / turn on, as taught by Aurongzeb, are known as well.  The combination of the known teachings of Ahn and Aurongzeb would yield the predictable results of a foldable touch display device where only a first touch display is active / on and displaying content in a closed configuration and when the device is in an open configuration and an object displayed on the first touch display is selected by a touch input of the user, the second touch display is activated / turned on and displays at least some of the content in an open configuration.  In other words, it would have been obvious to add the teachings of a user input on a displayed object to activate another display area, as taught by Aurongzeb, as an additional condition required to activate the second touch display of Ahn.  Such a combination merely adds a user input requirement to the device of Ahn prior to activating / turning on the second touch display which would logically have the effect of reducing power consumption and provide a user with an option as to whether or not to turn on the second touch display.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ahn and Aurongzeb to yield the aforementioned predictable results.
Regarding claim 13, Ahn teaches: an electronic device (FIG. 1; paragraph [0026]; mobile terminal 100), comprising: a foldable touchscreen (FIGS. 1, 3B; paragraphs [0075] – [0077]; mobile terminal 100 has a display 151 having a first touch screen 151a [first area] and a second touch screen 151b [second area].  Mobile terminal 100 transitions between a folded state and an open state where the touch screens 151a/151b fold relative to one another); a processor (FIG. 1; paragraph [0026]; controller 180); and a memory configured to store computer instructions that, when executed by the processor, cause the electronic device to be enabled to perform operations (FIG. 1; paragraph [0061]; memory 160 stores programs that are executed by controller 180 to perform the disclosed operations).
The remainder of this claim is merely an apparatus recitation of the method steps set rejected above with regard to claim 1.  Accordingly, the remainder of this claim is rejected for at least the reasons set forth above with regard to claim 1.  A duplication of the above rejection is not included in this Office Action for the purpose of brevity.
Regarding claims 2 and 14, Ahn fails to explicitly disclose: wherein after displaying the second interface in the second area, the method further comprises: detecting a second operation in the first interface; and turning off the second area in response to the second operation.
However, Aurongzeb teaches: wherein after displaying the second interface in the second area, the method further comprises: detecting a second operation in the first interface; and turning off the second area in response to the second operation (FIG. 3; paragraph [0038]; when only touch display element 204-2 is active, a user may touch [first operation] a button or virtual user input element [first interface] displayed thereon to selectively activate display touch element 204-1.  In other words, a user input on the “first interface” may turn on or off touch display element 204-1.  When display touch element 204-1 has already been activated / turned on, a second user input on the object displayed on touch display element 204-2 would turn off display touch element 204-1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ahn and Aurongzeb to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 3, Ahn teaches: further comprising displaying at least some of the content in the second interface (FIGS. 7, 9A, 10A, 12, 13A; paragraphs [0135]; as set forth above with regard to claim 1, the content displayed on second touch screen may be the same as at least some of the content moved from first touch screen 151a).
Regarding claims 8 and 17, Ahn teaches: wherein the electronic device is in a folded state, and the first area and the second area are located on two sides of a bending part of the touchscreen (FIGS. 2A, 2B, 5; paragraph [0077]; when mobile terminal 100 is folded, first touch display 151a and second touch display 151b are located on opposite sides of fastening unit 195 [bending part]).
Regarding claim 9, Ahn teaches: wherein the first area and the second area are folded in opposite directions (FIGS. 2A, 2B, 3A, 3B; as illustrated, when mobile terminal 100 is in a folded configuration, first touch display 151a and second touch display 151b are opposite one another and are therefore folded in opposite directions).
Regarding claim 15, Ahn teaches: wherein content displayed in the second interface is at least partially the same as the content displayed in the first interface (FIGS. 7, 9A, 10A, 12, 13A; paragraphs [0135]; as set forth above with regard to claim 1, the content displayed on second touch screen may be the same as at least some of the content moved from first touch screen 151a).

5.	Claims 4 – 5, 10 – 12, 16, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Aurongzeb, as similarly applied to claims 1 and 13 above, in further view of Kang et al. (U.S. Pub. 2017/0139496).
Regarding claims 4 and 16, neither Ahn nor Aurongzeb explicitly disclose: wherein the first interface comprises a camera interface having a first preview window, wherein the second interface comprises a second preview window, and wherein images displayed in the first preview window and the second preview window are at least partially the same.
However, Ahn discloses a camera 121 that captures images or videos (paragraph [0038]).
In a related field of endeavor, Kang discloses a mobile terminal that responds to user touch interactions (Abstract).
With regard to claims 4 and 16, Kang teaches: wherein the first interface comprises a camera interface having a first preview window (FIG. 25; paragraph [0223]; a camera application may be executed during which a preview image is displayed on display 170 in a camera interface).
The combination of Ahn, Aurongzeb, and Kang teaches: wherein the second interface comprises a second preview window, and wherein images displayed in the first preview window and the second preview window are at least partially the same (Kang; FIG. 25; paragraph [0223]; when a camera application is executed, a preview image is displayed on display 170.  Ahn; FIGS. 7, 9A, 10A, 12, 13A; paragraphs [0135]; as set forth above with regard to claim 1, the content displayed on second touch screen may be the same as at least some of the content moved from first touch screen 151a.  When these teachings are considered together, Ahn would have a camera application with an interface that includes a preview window that would be moved from the first display to the second display in response to the “first operation” set forth above with regard to claim 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ahn, Aurongzeb, and Kang to yield predictable results.  More specifically, the teachings of a foldable touch display device where content is moved from a first touch display to a second display in response to user selection of a displayed object on the first touch display, as taught by the combination of Ahn and Aurongzeb, are known.  Additionally, the teachings of a touch display device that includes a camera application that displays an interface that includes a preview image, as taught by Kang, are known as well.  The combination of the known teachings of Ahn, Aurongzeb, and Kang would yield the predictable results of a foldable touch display device where content is moved from a first touch display to a second display in response to user selection of a displayed object on the first touch display where that content is a camera interface that includes a preview image.  In other words, it would have been obvious to apply the camera interface of Kang to the combination of Ahn and Aurongzeb.  Such a modification merely requires applying a well-known function to a device that includes the components to be capable of performing that function.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ahn, Aurongzeb, and Kang to yield the aforementioned predictable results.
Regarding claim 5, neither Ahn nor Aurongzeb explicitly disclose: wherein the first interface comprises a user payment interface having a payment code, and wherein the second interface comprises the payment code.
However, Kang teaches: wherein the first interface comprises a user payment interface having a payment code (FIG. 29B; paragraph [0233]; a payment application may be executed during which a bar-code [payment code] may be displayed in a user payment interface).
The combination of Ahn, Aurongzeb, and Kang teaches: wherein the second interface comprises the payment code. (Kang; FIG. 29B; paragraph [0233]; when a payment application is executed, a bar-code [payment code] is displayed on display 170.  Ahn; FIGS. 7, 9A, 10A, 12, 13A; paragraphs [0135]; as set forth above with regard to claim 1, the content displayed on second touch screen may be the same as at least some of the content moved from first touch screen 151a.  When these teachings are considered together, Ahn would have a payment application with an interface that includes a bar-code [payment code] that would be moved from the first display to the second display in response to the “first operation” set forth above with regard to claim 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ahn, Aurongzeb, and Kang to yield predictable results for at least the reasons set forth above with regard to claims 4 and 16.  Specifically, it would have been obvious to incorporate a known interface of Kang into the device and functionality of Ahn.
Regarding claim 10, Ahn teaches: a screen display control method, applied to an electronic device provided with a primary screen and a secondary screen (FIG. 3B; paragraphs [0075] – [0077]; mobile terminal 100 has a display 151 having a first [primary] touch screen 151a and a second [secondary] touch screen 151b), wherein the method comprises:
displaying a first interface on the primary screen, wherein the secondary screen is in an off state (FIGS. 5 – 8A; paragraphs [0088], [0098], [0099], [0102], [0115]; when mobile terminal 100 is in a folded / closed configuration, first touch screen 151a is active / on and second touch screen 151b is inactive / off.  In this configuration, first touch screen 151a may display a list of information items in step s610 and particular information associated with a selected information item in step 630.  Everything displayed in first touch screen 151a, such as that illustrated in FIGS. 7, 8A, etc., is part of the “first interface”);
turning on the secondary screen and displaying a second interface on the secondary screen (FIGS. 5, 6, 9A, 10A; paragraphs [0135]; when the mobile terminal 100 is manipulated to an open configuration in step s640, second touch screen 151b is activated / turned on.  Once second touch screen 151b is activated, at least some of the content from first touch screen 151a is moved to be displayed on second touch screen 151b), 
wherein at least some content displayed in the first interface is the same as content displayed in the second interface (FIGS. 7, 9A, 10A, 12, 13A; paragraphs [0135]; as set forth above with regard to claim 1, the content displayed on second touch screen may be the same as at least some of the content moved from first touch screen 151a).
Ahn fails to explicitly disclose: detecting a first operation in the first interface; and in response to the first operation, turning on the second area.
However, Aurongzeb teaches: detecting a first operation in the first interface; and in response to the first operation, turning on the second area (FIG. 3; paragraph [0038]; when only touch display element 204-2 is active, a user may touch [first operation] a button or virtual user input element [first interface] displayed thereon to activate display touch element 204-1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ahn and Aurongzeb to yield predictable results for at least the reasons set forth above with regard to claim 1.
Neither Ahn nor Aurongzeb explicitly disclose: the first interface is a camera interface that comprises a preview window, wherein the second interface comprises a second preview window, and wherein at least some images displayed in the first preview window are the same as images displayed in the second preview window.
However, Kang teaches: the first interface is a camera interface that comprises a preview window (FIG. 25; paragraph [0223]; a camera application may be executed during which a preview image is displayed on display 170 in a camera interface).
The combination of Ahn, Aurongzeb, and Kang teaches: wherein the second interface comprises a second preview window, and wherein at least some images displayed in the first preview window are the same as images displayed in the second preview window (Kang; FIG. 25; paragraph [0223]; when a camera application is executed, a preview image is displayed on display 170.  Ahn; FIGS. 7, 9A, 10A, 12, 13A; paragraphs [0135]; as set forth above with regard to claim 1, the content displayed on second touch screen may be the same as at least some of the content moved from first touch screen 151a.  When these teachings are considered together, Ahn would have a camera application with an interface that includes a preview window that would be moved from the first display to the second display in response to the “first operation” set forth above with regard to claim 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ahn, Aurongzeb, and Kang to yield predictable results for at least the reasons set forth above with regard to claims 4 and 16.
Regarding claim 18, Ahn teaches: an electronic device (FIG. 1; paragraph [0026]; mobile terminal 100), comprising:
a primary screen and a secondary screen (FIG. 3B; paragraphs [0075] – [0077]; a first [primary] touch screen 151a and a second [secondary] touch screen 151b);
a processor (FIG. 1; paragraph [0026]; controller 180); and
a non-volatile memory configured to store computer instructions that, when executed by the processor, enable the electronic device to perform functions (FIG. 1; paragraph [0061], [0062]; memory 160 may be ROM [non-volatile memory] that stores programs which are executed by controller 180 to perform the disclosed operations).
The remainder of this claim is merely an apparatus recitation of the method steps set rejected above with regard to claim 10.  Accordingly, the remainder of this claim is rejected for at least the reasons set forth above with regard to claim 10.  A duplication of the above rejection is not included in this Office Action for the purpose of brevity.
Regarding claims 11 and 19, Ahn fails to explicitly disclose: wherein after the displaying a second interface on the secondary screen, the method further comprises: detecting a second operation on the first interface; and, in response to the second operation, turning off the secondary screen.
However, Aurongzeb teaches: wherein after the displaying a second interface on the secondary screen, the method further comprises: detecting a second operation on the first interface; and, in response to the second operation, turning off the secondary screen (FIG. 3; paragraph [0038]; when only touch display element 204-2 is active, a user may touch [first operation] a button or virtual user input element [first interface] displayed thereon to selectively activate display touch element 204-1.  In other words, a user input on the “first interface” may turn on or off touch display element 204-1.  When display touch element 204-1 has already been activated / turned on, a second user input on the object displayed on touch display element 204-2 would turn off display touch element 204-1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ahn and Aurongzeb to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claims 12 and 20, Ahn fails to explicitly disclose: wherein the first operation comprises tapping a preset control on the first interface.
However, Aurongzeb teaches: wherein the first operation comprises tapping a preset control on the first interface (FIG. 3; paragraph [0038]; as set forth above, the “first operation” is a user touch [tap] on a displayed button or virtual user input element [preset control].  It is well-known and conventional for touch input selections of displayed objects to be performed via a tap touch input).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ahn and Aurongzeb to yield predictable results for at least the reasons set forth above with regard to claim 1.

6.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Aurongzeb, as applied to claim 1 above, in further view of Kim et al. (U.S. Pub. 2018/0357223).
Regarding claim 6, neither Ahn nor Aurongzeb explicitly disclose: wherein the first interface comprises a translation interface having to-be-translated content, and wherein the second interface comprises a translation result of the to-be-translated content.
However, Kim discloses a display with a first area 1110 that displays original text 1111 and a second area 1120 displays translation 1121 of the original text 1111 (FIG. 11; paragraph [0140]).
The combination of Ahn, Aurongzeb, and Kim teaches: wherein the first interface comprises a translation interface having to-be-translated content, and wherein the second interface comprises a translation result of the to-be-translated content (Kim; FIG. 11; paragraph [0140]; a first area 1110 of a display displays original text 1111 and a second area 1120 displays translation 1121 of the original text 1111.  Ahn; FIGS. 7, 9A, 10A, 12, 13A; paragraphs [0135]; as set forth above with regard to claim 1, the content displayed on second touch screen may be the same as at least some of the content moved from first touch screen 151a.  When these teachings are considered together, Ahn would have a translation interface that includes a first area with to-be-translated content and a second area with a translation result.  At least part of the translation interface would be moved from the first display to the second display in response to the “first operation” set forth above with regard to claim 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ahn, Aurongzeb, and Lee to yield predictable results.  More specifically, the teachings of a foldable touch display device where content is moved from a first touch display to a second display in response to user selection of a displayed object on the first touch display, as taught by the combination of Ahn and Aurongzeb, are known.  Additionally, the teachings of a touch display device that includes a translation interface that displays to-be-translated content in a first area and a translation result in a second area, as taught by Kim, are known as well.  The combination of the known teachings of Ahn, Aurongzeb, and Kim would yield the predictable results of a foldable touch display device where content is moved from a first touch display to a second display in response to user selection of a displayed object on the first touch display where that content is a translation interface that includes to-be translated content and a translation result.  In other words, it would have been obvious to apply the translation interface of Kim to the combination of Ahn and Aurongzeb.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ahn, Aurongzeb, and Kim to yield the aforementioned predictable results.
Regarding claim 7, neither Ahn nor Aurongzeb teaches: wherein the first interface comprises the translation result, and wherein the method further comprises: detecting a modification operation performed by a user on the translation result in the first interface; and displaying a modified translation result in the second interface in response to the modification operation.
However, Kim teaches: wherein the first interface comprises the translation result, and wherein the method further comprises: detecting a modification operation performed by a user on the translation result in the first interface; and displaying a modified translation result in the second interface in response to the modification operation (paragraphs [0043], [0050], [0140]; the original text 1111 is inputted by a user.  It is suggested that a user would be able to add or modify original text 1111 to change what is to be translated).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ahn, Aurongzeb, and Lee to yield predictable results for at least the reasons set forth above with regard to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626